I do not think a cross writ of error to the principal judgment a proper method to review the refusal of the trial judge to allow certain items claimed as costs to be included in the principal judgment in a cost at law.
Costs are collateral to the judgment itself. It is the plain mandatory duty of the Clerk or Judge to tax and allow all legally reasonable costs. If this duty is not performed, a writ of mandamus is the remedy for compelling the inclusion in the judgment of the proper amount of recoverable costs. But a writ of error to a judgment for costs alone does not lie, either as a direct writ of error or as a cross writ of error. Haynes v. Bramlett, 46 Fla. 348, 35 So. 3; Blanton v. West Coast R. Co.,58 Fla. 169, 50 Sou. Rep. 945. Under Section 4673, C. G. L., 2949, R. G. S., taxation of costs may be done by the Clerk. The legality of the Clerk's action in taxing too much, or illegal *Page 623 
items, can be tested by motion to stay or quash execution as to the illegal items. Sections 4675, C. G. L., 2951, R. G. S.; 4515-4516, C. G. L., 2828-2829, R. G. S. Failure or refusal to tax recoverable items may be redeemed by mandamus to coerce taxing of proper items, either by ancillary mandamus in lower court or original in this Court.